Judgment, Supreme Court, Bronx *192County (Lewis R. Friedman, J.), entered on or about December 4, 1989, which, inter alia, after jury trial, found in favor of plaintiff Marjorie Lewis in the amount of $1,093,400, unanimously reversed, to the extent appealed from, on the law, the facts, and in the exercise of discretion and a new trial ordered solely on the issue of damages unless plaintiff, within 20 days after service upon her attorney of a copy of this order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the judgment in her favor from $1,093,400 ($1,451,000 reduced by 30% for contributory negligence) to $743,400, with interest, costs and disbursements, and to the entry of an amended judgment in accordance therewith. If the plaintiff so stipulates, the judgment as so amended and reduced, is unanimously affirmed, without costs.
We find the damages awarded excessive to the extent indicated. Concur—Sullivan, J. P., Carro, Kupferman, Ross and Rubin, JJ.